Citation Nr: 1817350	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  11-25 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a migraine headache disability, to include as secondary to service-connected sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to July 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana that, in pertinent part, denied service connection for migraine headaches.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he has a current migraine headache disability that had its onset in service, or is otherwise related to exposures to fuel and dust while working in the motor pool during service.  In the alternative he has argued that his headaches are secondary to his service-connected sinusitis disability.  For the following reasons, the Board finds that a VA headache examination must be scheduled before a decision on the merits can be reached. 

The Veteran has a current diagnosis of migraine headaches.  He asserts they started during his period of service, and have continued to today.  His service treatment records do in fact document complaints of sinus pain and headaches (see, e.g., a March 25, 1996 record from Ireland Army Community Hospital, and a January 22, 1998 Chronological Record of Medical Care).  However, it is not clear from the record whether the Veteran's in-service headaches are manifestations of his current migraine headache disability, or are symptoms of his currently service-connected sinusitis.  Moreover, there are no medical opinions of record addressing whether the Veteran's current headache disability is related to any hazardous exposure described from working in the motor pool, to include fuel fumes and dust. 

With respect to secondary service connection, a December 2009 fee-based examiner opined that the Veteran's migraine headaches were not likely related to his service-connected sinusitis.  By way of rationale, the examiner simply stated that "[s]inus headaches are different than migraine headaches," without any further explanation.  Even if such is the case, the examiner did not adequately comment upon whether the Veteran's sinusitis caused or aggravated his migraine headache disability.  

On remand, a VA headache examination should be scheduled to help address the open medical questions of record described above.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit, or authorize VA to obtain, 
any records of medical treatment pertinent to his headache disability that are not currently of record.  If there are outstanding VA treatment records, these should be associated with the Veteran's claims file.

2. Schedule the Veteran for a VA headache examination 
by a physician of appropriate expertise.  A complete copy of the claims file should be sent to, and reviewed by the examiner.  The examiner should take a history from the Veteran as to the progression of his headache disability.  Following review of the record, interview of the Veteran and completion of the examination, the examiner is asked to respond to each of the following:

a.) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current migraine headache disability had its onset in, or is otherwise related to the Veteran's period of active duty service, to include exposure to hazardous materials such as fumes from fuel and dust, as he so describes?   In providing a response, the examiner should consider the treatment the Veteran received during service for both sinus pain and headaches.  If the Veteran's in-service headaches are not manifestations of a stand-alone migraine headache disability, this should be made clear with an explanation as to how you came to this conclusion.

b.) Notwithstanding the answer to (a), is it at least as likely as not (50 percent or greater probability) that the Veteran's migraine headache disability was either caused or aggravated beyond its natural progression by his service-connected sinusitis disability?  A medical explanation should be provided in support of all conclusions reached.  

3. Readjudicate the appeal.  If the benefit sought is denied, issue the Veteran and his representative a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


